Name: 2005/958/EC: Council Decision of 21 December 2005 on the conclusion of an agreement in the form of an Exchange of Letters between the European Community and Japan pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  European construction
 Date Published: 2006-06-29; 2005-12-30

 30.12.2005 EN Official Journal of the European Union L 347/75 COUNCIL DECISION of 21 December 2005 on the conclusion of an agreement in the form of an Exchange of Letters between the European Community and Japan pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (2005/958/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 22 March 2004 the Council authorised the Commission to open negotiations with certain other Members of the WTO under Article XXIV:6 of the General Agreement on Tariffs and Trade (GATT) 1994, in the course of the accessions to the European Union of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic. (2) Negotiations have been conducted by the Commission in consultation with the Committee established by Article 133 of the Treaty and within the framework of the negotiating directives issued by the Council. (3) The Commission has finalised negotiations for an agreement in the form of an Exchange of Letters between the European Community and Japan pursuant to Article XXIV:6 and Article XXVIII of the GATT 1994. The said agreement should therefore be approved, HAS DECIDED AS FOLLOWS: Article 1 The agreement in the form of an Exchange of Letters between the European Community and Japan pursuant to Article XXIV:6 and Article XXVIII of the GATT 1994 with respect to the withdrawal of specific concessions in relation to the withdrawal of the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union is hereby approved on behalf of the Community. The text of the agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the agreement in order to bind the Community (1). Done at Brussels, 21 December 2005. For the Council The President B. BRADSHAW (1) The date of entry into force of the agreement will be published in the Official Journal of the European Union. Negotiations between the European Community and Japan under GATT Article XXIV:6 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union. Brussels, 21 December 2005 Sir, I have the honour to refer the recent negotiations between the European Communities (EC) and the Government of Japan under Article XXIV:6 and Article XXVIII of GATT 1994 for the modification of concessions in the schedules of Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the EC, which opened following the EC's notification of 19 January 2004 pursuant to Article XXIV:6 (GATT). I have further the honour to convey you the view of the European Community that the following has been achieved as the result of the said negotiations: 85254099: A lower applied rate of 12,5 %, 37023219: A lower applied rate of 1,3 %, 85254019: A lower applied rate of 1,2 %. The lower applied rates indicated above are to be applied for four years or until the implementation of the results of the Doha Development Agenda Round reaches the tariff level above, whichever comes first. The period of four years indicated above will begin at the date when the measures described in this letter will be implemented. The EC will incorporate in its schedule, for the customs territory of EC 25, the concessions that were included in its previous schedule. After the EC and the Government of Japan confirm to share the view with the above result of the negotiation, following consideration in accordance with their own procedures, the EC will implement the above results as soon as possible in accordance with its domestic procedures, and in any case no later than 1 January 2006. Please confirm that the Government of Japan shares the view with the above. Please accept, Sir, the assurance of my highest consideration. On behalf of the European Community Brussels, 21 December 2005 Sir, I have the honour to acknowledge the receipt of your letter saying: Negotiations between the European Community and Japan under GATT Article XXIV:6 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union. I have the honour to refer the recent negotiations between the European Communities (EC) and the Government of Japan under Article XXIV:6 and Article XXVIII of GATT 1994 for the modification of concessions in the schedules of Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the EC, which opened following the EC's notification of 19 January 2004 pursuant to Article XXIV:66 (GATT). I have further the honour to convey you the view of the European Community that the following has been achieved as the result of the said negotiations: 85254099: A lower applied rate of 12,5 %, 37023219: A lower applied rate of 1,3 %, 85254019: A lower applied rate of 1,2 %. The lower applied rates indicated above are to be applied for four years or until the implementation of the results of the Doha Development Agenda Round reaches the tariff level above, whichever comes first. The period of four years indicated above will begin at the date when the measures described in this letter will be implemented. The EC will incorporate in its schedule, for the customs territory of EC 25, the concessions that were included in its previous schedule. After the EC and the Government of Japan confirm to share the view with the above result of the negotiation, following consideration in accordance with their own procedures, the EC will implement the above results as soon as possible in accordance with its domestic procedures, and in any case no later than 1 January 2006. . I hereby have the honour to inform you that my government shares the view of the European Community, and that further domestic procedure is not necessary at the side of the Government of Japan. Please accept, Sir, the assurance of my highest consideration. On behalf of the Government of Japan